Simmons, C. J.
1: A judgment overruling ademurrer to an indictment can not be made a ground of a motion for anew trial, but exception thereto must be taken either by a bill of exceptions sued out within twenty days from the date of the judgment, or by exceptions pendente lite on which error is assigned in the bill of exceptions.
2. Where in a prosecution for forgery the question of proof of venue is one of the main issues submitted to the jury, and the State shows that the accused resided in the county in which the indictment was found and in a civil proceeding in that county tendered the forged instrument in evidence and in the same county virtually admitted the forgery, and the jury, under proper instructions, find this issue against the accused and the trial judge approves such finding, this court will not interfere with his discretion in refusing a new trial upon this issue, although the evidence be conflicting as to some of these matters.
3. In so far as to the ¿rounds of the motion for new trial present any proper assignments of error on the admission or rejection of evidence, there was no error in any of the rulings complained of therein.
4. Where in a criminal case the accused is making a long and rambling state*320ment containing much irrelevant matter, it is not error for the court to admonish him to come as'speedily as possible to the question at issue.
Submitted July 22, —
Decided August 11, 1903.
Indictment for forgery. Before Judge Roan, Fulton superior court. May 23, 1903.
Goodwin, Anderson & Hallman, W. W. Gaines, and T. H. Goodwin, for plaintiff in error.
G. B. Hill, solicitor-general, contra.

Judgment affirmed.


By five Justices.